Title: Saturday [20 April].
From: Adams, John
To: 


       Fryday morning by 9 o Clock, arrived at my Office in Boston, and this Afternoon returned to Braintree. Arrived just at Tea time. Drank Tea with my Wife. Since this Hour a Week ago I have led a Life Active enough—have been to Boston twice, to Cambridge twice, to Weymouth once, and attended my office, and the Court too. But I shall be no more perplexed, in this Manner. I shall have no Journeys to make to Cambridge—no general Court to attend—But shall divide my Time between Boston and Braintree, between Law And Husbandry. Farewell Politicks. Every Evening I have been in Town, has been spent till after 9. at my Office. Last Evening I read thro, a Letter from Robt. Morris Barrister at Law and late Secretary to the Supporters of the Bill of Rights, to Sir Richd. Aston, a Judge of the King’s Bench. A bold, free, open, elegant Letter it is. Annihilation would be the certain Consequence of such a Letter here, where the Domination of our miniature infinitessimal Deities, far exceeds any Thing in England.
       This mettlesome Barrister gives us the best Account of the Unanimity of the Kings Bench that I have ever heard or read. According to him, it is not uncommon abilities, Integrity and Temper as Mr. Burrows would perswade us, but sheer fear of Lord Mansfield, the Scottish Chief which produces this Miracle in the moral and intellectual World—i.e. of 4 Judges, agreeing perfectly in every Rule, order and Judgment for 14 Years together. 4 Men never agreed so perfectly in Sentiment, for so long a Time, before. 4 Clocks never struck together, a thousandth Part of the Time, 4 Minds never thought, reasoned, and judged alike, before for a ten thousandth Part.
      